DETAILED ACTION
This office action is in response to Applicant’s Request for Continued Examination of 6/6/2022. Amendments to claims 1 and 11 have been entered.  Claims 2-4, 6-10, 12, 14 and 16 were previously canceled.  Claims 1, 5, 11, 13 and 15 are pending and have been examined.  The rejection and response to arguments are stated below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/22/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 11, 13 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to a process and claim 11 is directed to a system, i.e. at least one processor performing the process; Step 1-yes.
Under Step 2A, prong 1, claim 1 recites a series of steps to execute multiple currency conversions to transfer funds, i.e. money transfer between accounts, which is a fundamental economic practice and commercial or legal interaction and thus grouped as “Certain Methods of Organizing Human Activity”.  The claim as a whole and the limitations in combination recite this abstract idea.  
	Specifically, the following bolded and italicized limitations of claim 1 (claim 11 being similar), stripped of all additional elements, recites the abstract idea “receiving, …, a transaction initiation request for sending an amount of a first fiat currency to a second party, the second party receiving an equivalent of the amount in a second fiat currency, wherein the first fiat currency and the second fiat currency are different currencies, …; deducting, …, the amount of the first fiat currency from a first account for the first party, the first fiat currency account being in the first fiat currency; creating, …, an amount of first tokens for the amount of the first fiat currency and writing the first tokens to a first financial institution copy …; converting, … for a third financial institution, the amount of the first tokens to an amount of third tokens, the third tokens being associated with a third fiat currency, the third fiat2U.S. Patent Application No. 16/558,415Attorney Docket No. 052227.500053 currency being different from the first fiat currency and the second fiat currency, wherein the third financial institution participates …, and wherein the first tokens are destroyed as a result of the conversion; converting, …, the amount of the third tokens to an amount of the second tokens, the second tokens being associated with the second fiat currency, and wherein the third tokens are destroyed as a result of the conversion; writing, …, the second tokens to a third financial institution copy …; receiving, …, the second tokens from a second financial institution copy …, …; converting, …, the second tokens to the second fiat currency, wherein the second tokens are destroyed as a result of the conversion; and redeeming, …, the second tokens to the amount of the second currency to a second account for the second party wherein a change on one of the first financial institution copy …, the second financial institution copy …, or the third financial institution copy … are reflected on the other copies ….”.  These limitations recite converting a first currency through the use of placeholders, i.e. tokens or IOUs representing the value of the amount being converted, into a second currency via a third currency and recording the transactions to ultimately complete the funds transfer which is a fundamental business practice and business relation long prevalent in our system of commerce.     
	The claimed limitations recite a process that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice and commercial or legal interaction but for the recitation of generic computer components and nominally recited blockchain technology. That is, other than the mere nominal recitation of at least one “computer processor” suitably programmed and also known as a first “node” as claimed, a “distributed ledger network”, a “distributed ledger”, a third “node” suitably programmed and a second “node” suitably programmed (claim 1) and the same generic computing elements for claim 11 plus an “electronic wallet”, there is nothing in the claim element which takes the steps out of the methods of organizing human activity abstract idea grouping.  Thus, the claim recites an abstract idea. 
Under step 2A, prong 2, this judicial exception is not integrated into a practical application. In particular, the claim only recites processors programmed with instructions and participating in a distributed network at a very high level of generality to perform the claimed limitation steps of receiving, deducting, creating, converting, converting, writing, receiving, converting and redeeming. The computer components are recited at a high-level of generality (i.e., as generic processors with memory suitably programmed). This is plainly clear as is disclosed in paragraphs [0064-0080] of the specification.  The distributed ledger is only nominally recited through the specification, see paragraphs [0010-0011], [0031] and [0039] which specifically disclosed that any type of distributed ledger can be used for the abstract idea. Thus, it is clear that the instant recited limitations amount to no more than mere instructions to apply the exception using a generic computer component or merely using a computer as a tool to perform the abstract idea, adding insignificant extra-solution activity to the judicial exception, such as storing data on a distributed ledger programmed on a processor and generally linking the use of the judicial exception to a particular technological environment or field of use, i.e. blockchain technology, see MPEP 2106.05(f), (g) and (h) respectively. Simply converting a currency multiple times through the use of representative tokens to a final currency, executed via generic computers, and redeemed by a receiving party is not a practical application of the abstract idea.  Accordingly, the additional elements claimed do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Under step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using generic computer processors with memory suitably programmed operating in a distributed ledger network to perform the limitation steps amounts to no more than mere instructions to apply the exception using a generic computer component or merely using a computer as a tool to perform the abstract idea, adding insignificant extra-solution activity to the judicial exception, such as the data storage and record keeping and generally linking the use of the judicial exception to a particular technological environment or field of use and appending well-understood, routine and conventional activities known in the industry and specified at a high level of generality, see MPEP 2106.05(f), (g), (h) and (d) respectively. Mere instructions to apply an exception using generic computer components interacting in a conventional manner cannot provide an inventive concept. The claim is not patent eligible.
	The abstract idea steps noted above in paragraph 6 clearly recite steps that are considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).  Converting a first currency from a first account, through any number of intermediate conversions, and ultimately to a second currency for a receiving account is an abstract business problem.  Furthermore, these steps rely on well-understood, routine and conventional computing functionality carried out by a generic processor and a user interface such as data transmission over a generic communication network and data storage, akin to storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); see MPEP 2106.05(d)(II).  Furthermore using tokens as a form of value representing currency is akin to a method of using advertising as an exchange or currency being applied or implemented on the Internet, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715, 112 USPQ2d 1750, 1754 (Fed. Cir. 2014).
	Applicant has leveraged generic computing elements to perform the abstract idea of without significantly more.
Dependent claims 5, 13 and 15 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
For instance, claims 5 and 13 further define the first account as a line of credit which is merely refining the abstract idea.  Claim 15 recites that the first and second financial institution are the same which does not have any effect on the eligibility of the abstract idea and merely further defines the abstract process.
	Clearly, the additional recited limitations in the dependent claim only refines the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
The claims merely amount to the application or instructions to apply the abstract idea (i.e. a series of steps to execute multiple currency conversions to transfer funds, i.e. money transfer between accounts) on one or more computers, and are considered to amount to nothing more than requiring a generic computer system (e.g. processors suitably programmed and operating in a distributed ledger network) to merely carry out the abstract idea itself.   As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea (i.e. a series of steps to execute multiple currency conversions to transfer funds, i.e. money transfer between accounts) in a particular, albeit well-understood, routine and conventional technological environment.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself or integrate the judicial exception into a practical application.


Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 101 rejection of claims 1, 5, 11, 13 and 15, filed in the Remarks dated 5/6/2022 have been fully considered but they are not persuasive. 
On pages 10 and 11 of the Remarks, Applicant argues “And, claim 1 has been amended to recite that a change on one of the first financial institution copy of the distributed ledger, the second financial institution copy of the distributed ledger, or the third financial institution copy of the distributed ledger are reflected on the other copies of the distributed ledger. These additional elements - especially the use of the third computer program and the replication of changes across the copies of the distributed ledger - solve the problem of interoperability between the first tokens for the first fiat currency and the second tokens in the second fiat currency by providing a token bridge - the third tokens in the third fiat currency. The third computer program receives the first tokens that are written to the first financial copy of the distributed ledger from its copy of the distributed ledger, and then writes the second tokens to its copy of the distributed ledger. Because this writing is reflected across the copies of the distributed ledger, the second computer program can receive the second tokens and redeem them to the second fiat currency.”  Further, Applicant argues the similarities between the instant application and those of BASCOM Global Internet Servs. v. AT&T Mobility LLC, U.S. Patent Application No. 16/558,415Attorney Docket No. 052227.500053 827 F.3d 1341, 1350 (Fed. Cir. 2016)(Bascom hereinafter).   Examiner respectfully disagrees.
Carrying currency conversion in a distributed ledger network, as claimed, is merely applying the abstract idea on a computer(s) leveraging known technology and communicating within a network in a most high-level and nominal manner.  Updating the ledger on all copies on all nodes participating in the network is exactly what makes blockchain and distributed ledgers secure and immutable.   Furthermore, there is no technical detail as to why the tokens created are interoperable and the underlying “how” this technical problem is solved.  The tokens are broadly defined as representations or value holders of currency, see paragraph [0027] of the specification.  Broadly stating that tokens are created, converted, destroyed and redeemed is to say that any known method available at the time of application would work in the process.  In other words applicant is not inventing these steps nor is applicant inventing how distributed ledger networks work.  To the contrary, applicant is leveraging these computing elements to apply to the abstract idea in a conventional, known manner.  Examiner points to DeCastro, US 2015/0170112, paragraph [0075], “…in other words, by sidestepping the prior art's requirement that all changes to the ledger be confirmed and maintained as a consensus on a majority of nodes of the network simultaneously at all times.” and paragraph [0101], “…Update their cards and balances off the widely distributed ledger holding their balances in both Crypto and Fiat Currencies as it is shared from this Platform with the entire Block Chain Ledger on every networked computer on a given system.” As disclosing how a distributed ledger is updated on all the nodes present in the network.  
	In Bascom, although filtering was deemed to be abstract, the thrust of the invention and the specification made clear how the architecture of the customized filtering solved a technical problem such as avoiding the need for (potentially millions of) local servers or computers to perform such filtering and while being less susceptible to circumvention by the user, and structuring a filtering scheme not just to be effective, but also to make user-level customization administrable as users are added instead of becoming intractably complex.  This is not the case in the instant application as the interoperability problem, as broadly stated in the specification, is not solved through any technical detail or architectural arrangement of generic computing elements.  It is clear that the processors, networks and distributed ledger technology are used in a manner that one of ordinary skill in the art would expect and that applying it to the abstract idea of currency conversion may improve the abstract idea, but it does not make the abstract idea any less abstract.
For these reasons and those presented in the rejection above, Examiner maintains the 35 U.S.C. 101 rejection of claims 1, 5, 11, 13 and 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRIDGES whose telephone number is (571)270-5451. The examiner can normally be reached 7:00am-3:30pm M-F EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        6/17/2022